Citation Nr: 0637917	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-30 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied service connection for PTSD and 
tinnitus, and granted service connection for bilateral 
hearing loss with an initial noncompensable rating.  

The veteran appealed the RO's decision and in June 2006, he 
testified at a hearing before the undersigned Veterans Law 
Judge sitting at the RO.  

The Board notes that in a statement received at the RO in 
November 2005, the veteran indicated that he wished "to 
appeal the decision on my hepatitis."  A review of the 
record indicates that the RO denied service connection for 
hepatitis C in a June 2004 rating decision.  

In order to be considered timely, a notice of disagreement 
must be filed within one-year of notification of the adverse 
decision being appealed.  See 38 C.F.R. §§ 20.201, 20.302 
(2006).  Because the veteran's November 2005 statement was 
not received within one year of notification of the June 2004 
rating decision denying service connection for hepatitis C, 
it does not appear to be a timely notice of disagreement with 
that decision.  

Nonetheless, the Board finds that the veteran's November 2005 
statement may be accepted as a request to reopen the claim of 
service connection for hepatitis C.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006) (providing that a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim).  Inasmuch as this claim is not inextricably 
intertwined with the issues now before the Board on appeal, 
it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's account of in-service stressors has been 
effectively corroborated by the evidence of record.  

2.  Medical evidence shows that the veteran currently has 
PTSD as a result of his in-service stressors.

3.  The veteran's tinnitus can be attributed to his period of 
active military service.

4.  An audiometric test conducted in April 2004 for VA 
compensation purposes shows that the veteran has Level I 
hearing in both ears.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2006). 

3.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a March 2004 letter issued prior to the 
initial decision on his claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete a claim of service connection and to establish an 
increased rating, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran to submit or identify any 
additional information that he felt would support his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 44 F.3d 1328 (Fed. Cir. 2006) (holding that 
due process concerns with respect to VCAA notice must be pled 
with specificity).  The Board further notes that in a May 
2005 VCAA letter, the RO reiterated the information discussed 
above.  He was also advised of the specific criteria for 
rating hearing loss in the August 2005 Statement of the Case.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service private clinical records identified 
by the veteran.  The veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims.  In fact, in a March 2005 
statement, the veteran indicated that he had no further 
evidence to submit and asked VA to decide his claim as soon 
as possible.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2006).  

The veteran has also been afforded fee basis medical 
examinations in connection with his claims.  38 C.F.R. § 
3.159(c)(4) (2006).  The Board finds that the reports of 
these examinations provide the necessary medical opinions as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

The veteran's service medical records show that at his 
November 1966 military preinduction medical examination, he 
reported a history of ear trouble, including running ears.  
Audiometric testing was conducted and revealed that the 
veteran's right pure tone thresholds were 25, 15, 30, and 30 
decibels at 500, 1,000, 2,000, and 4,000 hertz, respectively.  
Left ear pure tone thresholds were 15, 5, 5, and 10 decibels 
at the same tested frequencies.  The assessment was defective 
hearing.  A November 1966 note from a private physician 
included with the examination report indicates that he had 
treated the veteran the week prior for purulent otitis media.  
Based on this examination, the veteran was determined to be 
fit for duty.  

The veteran's in-service medical records are negative for 
complaints or findings of hearing loss or tinnitus.  

At his April 1970 military separation medical examination, 
the veteran again reported a history of ear trouble.  His 
ears were normal on clinical evaluation and his hearing 
acuity was 15/15 on spoken voice testing.  

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, shows that he served in Vietnam 
for nearly two years.  His military occupational specialty 
was postal supervisor, and he received several awards and 
decorations, including the Vietnam Service Medal and a 
Vietnam Campaign Medal.

In pertinent part, private medical records dated from March 
to June 1973 show that the veteran received treatment for 
discharge from the ears.  A hearing test showed bilateral 
hearing loss of about 40 decibels of the sensorineural type.  
No complaints or findings of tinnitus were noted.  

In February 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss and tinnitus, which he attributed to acoustic trauma 
during service, particularly from continuous weapons fire.  
He also claimed entitlement to service connection for PTSD, 
which he attributed to traumatic events in Vietnam, including 
friends being killed there.  

In support of his claim, the RO obtained private medical 
records, dated from October 1997 to March 2003, including 
uninterpreted audiograms conducted in October 1997 and August 
1999.  In pertinent part, these records show treatment for 
sensorineural hearing loss, chronic otitis media, and 
constant tinnitus, beginning in October 1997.  It was noted 
that the veteran's poor hearing and tinnitus had been present 
for many years.  In September 2001, the veteran underwent 
right ear tympanoplasty.  

In a March 2004 statement, the veteran delineated his Vietnam 
stressors.  He indicated that although he served nominally as 
a postal inspector in service, his duties included flying to 
different locations checking on mail deliveries.  On many of 
these flights, the veteran indicated that he was shot at.  On 
one occasion in November 1969, he indicated that the gunner 
was shot.  The veteran also indicated that during his tour of 
duty in Vietnam, five of his friends from home had been 
killed in action.  The veteran provided the names of his 
friends, as well as their branches of service, and the dates 
they lost their lives.

In support of his claim, the veteran also submitted an April 
2004 statement from his private psychologist who indicated 
that the veteran had PTSD with depressive features as a 
result of his Vietnam stressors, including losing his friends 
and flying on dangerous missions to deliver mail to the 
troops.  

In April 2004, the veteran underwent a fee basis psychiatric 
examination, at which he reported symptoms of nightmares, 
social isolation, irritability, and frequent angry outbursts.  
After examining the veteran, the examiner concluded that a 
diagnosis of PTSD was appropriate.  

At a fee basis audiological examination in April 2004, the 
veteran reported constant, bilateral tinnitus and hearing 
loss.  He indicated that he had had otitis media as a child.  
In service, he indicated that he had had significant noise 
exposure, including from helicopters, guns, and trucks.  
Audiometric testing revealed that the veteran's right pure 
tone thresholds were 20, 30, 25, 55, and 70 decibels at 500, 
1,000, 2,000, 3,000 and 4,000 hertz, respectively.  Left ear 
pure tone thresholds were 40, 40, 40, 70, and 75 decibels at 
the same tested frequencies.  Average puretone thresholds 
were 45 decibels on the right and 56.25 decibels on the left.  
Speech recognition was 96 percent correct on the right and 92 
percent correct on the left.  The diagnosis was bilateral 
hearing loss.  Also diagnosed was tinnitus, onset prior to 
service, etiology unknown.  

In a December 2004 letter, the veteran's private psychologist 
explained that the veteran's tinnitus was an accompanying 
feature of his service-connected bilateral hearing loss.  He 
indicated that, contrary to the April 2004 examination report 
discussed immediately above, the veteran had not had tinnitus 
prior to service.  

With respect to the veteran's PTSD, the psychologist noted 
that the veteran had experienced many life-threatening 
stressors in Vietnam, such as being fired upon while flying 
the mail, as well as the loss of two good friends in Vietnam 
with whom he had grown up.  The psychologist further noted 
that there were over 50 mail personnel killed in helicopter 
crashes during the veteran's tenure in Vietnam, one of whom 
was a friend who died in a crash on January [redacted], 1968.  The 
psychologist indicated that in light of the nature of the 
veteran's stressors and his current symptomatology, the 
veteran "definitely meets the criteria for" a diagnosis of 
PTSD based on his Vietnam experiences.  

In a December 2005 letter, the veteran's private psychologist 
indicated that while the veteran was serving in Vietnam, his 
best friend from high school, J.C., was killed in the 
province of Thua Thien on November [redacted], 1968.  He indicted 
that the veteran had just finished a visit from him in 
Vietnam the week prior.  In addition, the psychologist noted 
that during the veteran's tour of duty in Vietnam, another 
good friend with whom he had attended high school, and who 
had the same job as the veteran, was killed in a helicopter 
accident while delivering mail.  His name was T.G. and he was 
killed on January [redacted], 1968.  The veteran indicated that 
following his friend's death, he was assigned to the same job 
and thought about his friend every time he went on a 
helicopter run, which was at least weekly.  

In a January 2006 letter, T.G.'s brother confirmed that the 
veteran and T.G. had been close friends.  He further 
confirmed that his brother, T.G., had been killed in Vietnam 
on January [redacted], 1968, in a helicopter crash.  He further 
confirmed that both T.G. and the veteran had shared the same 
MOS, mail carrier.  Based on numerous conversations over the 
years, he indicated that it was his belief that the veteran's 
Vietnam experiences had caused him severe psychiatric 
problems.  

In June 2006, the veteran testified at a Board hearing at the 
RO.  He described his duties in Vietnam, as well as the 
traumatic events he experienced in the course of those 
duties, including the loss of his friends.  With respect to 
his tinnitus, the veteran testified that the ringing in his 
ears had begun in service and had continued for the past 30 
years.  He indicated that he had been exposed to loud noises 
in service and had not worn hearing protection.  As a result, 
he indicated that he experienced decreased hearing acuity and 
tinnitus.  He indicated that he had difficulty hearing 
conversations and had to turn the volume on his television 
quite high.  

Entitlement to service connection for PTSD.

Law and Regulations

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where the 
record does not establish that the claimant "engaged in 
combat with the enemy," his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).  In that regard, as a matter of law, 
"credible supporting evidence that the claimed in-service 
event actually occurred" cannot be provided by a medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  

Analysis

The veteran claims that he developed PTSD as a result of 
traumatic events he experienced in Vietnam.  

In support of his claim, the veteran has described numerous 
in-service stressors, including being fired upon on numerous 
occasions while delivering mail to troops in the field.  
Although the record contains no evidence documenting the 
veteran's personal involvement in such events, the Court has 
held that the corroboration of an alleged stressor does not 
require that there be corroboration of every detail, 
including the appellant's personal participation.  See e.g. 
Pentecost v. Principi, 16 Vet. App.  124 (2002) (noting that 
"[a]lthough the unit records do not specifically state that 
the veteran was present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred would strongly suggest that he was, in fact, 
exposed to the attacks.").  In this case, the veteran's 
service personnel records confirm that he served as a postal 
supervisor for approximately two years in Vietnam, an MOS 
which is certainly consistent with the duties described by 
the veteran.  

In addition to the stressor discussed above, the veteran has 
described the trauma of losing several close friends in 
Vietnam, including his friend T.G.  In support of his appeal, 
the Board notes that T.G.'s brother has submitted a statement 
corroborating the veteran's claimed stressor regarding T.G. 
in every detail.  

Based on the foregoing, the Board finds that there is 
credible supporting evidence that the veteran's claimed in-
service stressors occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) 
(2006).

Although an in-service stressor has been established for 
purposes of 3.304(f), service connection for PTSD also 
requires medical evidence of a diagnosis of PTSD linked to 
those in-service stressors.  In that regard, the record is 
clear.  Both the veteran's private psychologist, and the 
physician who performed the April 2004 fee basis psychiatric 
examination, agree that the veteran currently has PTSD as a 
result of his Vietnam stressors.  

In light of the veteran's credible testimony and statements 
describing his in-service stressors and the evidence 
corroborating those reported stressors, as well as the 
medical evidence showing that the veteran currently has PTSD 
as a result of those in-service stressors, the Board finds 
that service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.304 (2006).


Entitlement to service connection for tinnitus.

Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including  
that pertinent to service, establishes that the disease was  
incurred in service.  38 C.F.R. § 3.303(d). 

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304 (2006).

In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.  

Analysis

As noted, the law presumes a veteran to be in sound condition 
when enrolled for service except as to defects, infirmities, 
or disorders noted at the time of enrollment.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  In this case, while decreased 
hearing acuity was noted at the veteran's service entrance 
medical examination, the report of that examination is 
entirely negative for the presence of tinnitus.  Therefore, 
the Board finds that a presumption of sound condition at 
service entrance initially attaches in this case.  See Crowe 
v. Brown, 7 Vet. App. 238 (1994); 38 C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption of 
soundness.  In order to rebut the presumption of soundness, 
the government must show by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the pre-existing disability was not aggravated 
during service.  Wagner, supra.  

This burden, however, is a formidable one.  See Kinnaman v. 
Principi, 4  Vet. App. 20, 27 (1993).  In determining whether 
there is clear and unmistakable evidence that the disorder 
preexisted service, the Board must conduct an impartial and 
thorough review of all the evidence of record.  See Crowe, 7 
Vet. App at 245-6; see also Harris v. West, 203 F.3d 1347 
(Fed. Cir. 2000).

In this case, the Board finds that the presumption of 
soundness has not been rebutted with respect to the veteran's 
tinnitus.  Essentially, the only indication of record that 
the veteran had any preexisting tinnitus is the April 2004 
fee basis audiological examination.  The Board finds that 
this evidence, standing alone, does not rise to the level 
needed to meet the standards of clear and unmistakable 
evidence of the pre-service existence of tinnitus, 
particularly in light of the veteran's credible statements 
that the ringing in his ears was not present prior to service 
and began during service.  

In view of the foregoing, the Board finds that the veteran's 
tinnitus did not preexist service.  Thus, the question next 
becomes whether the veteran currently has tinnitus which had 
its inception in service.  In this regard, while the 
veteran's service medical records are negative for complaints 
or findings of tinnitus, he has given credible testimony to 
the effect that the ringing in his ears began during service, 
coincident with his exposure to acoustic trauma.  In light of 
the nature of his military duties in Vietnam, the Board finds 
that it is probable he sustained acoustic trauma in service.  

In addition to this evidence of in-service acoustic trauma 
and coincident tinnitus, the record contains a December 2004 
letter from the veteran's medical provider who explained that 
the veteran's tinnitus was an accompanying feature of his 
service-connected bilateral hearing loss.  

As noted above, the April 2004 fee basis examiner indicated 
that the etiology of the veteran's tinnitus was unknown.  
While the cause of the veteran's tinnitus may never be known 
to a certainty, such is not required.  38 U.S.C.A. § 5107(b).  

Although hearing loss and tinnitus are separate disabilities, 
medical treatises indicate that the cause of tinnitus can 
usually be determined by finding the cause of the associated 
hearing loss.  See e.g., Harrison's Principles of Internal 
Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 1998).  
In this case, service connection for hearing loss has been 
previously granted by the RO on the basis that it was 
incurred in service as a result of acoustic trauma.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  See Gilbert, 1 Vet. App. at 54.  

Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Rather, the veteran has provided 
credible lay evidence of tinnitus in service, coincident with 
his exposure to acoustic trauma.  In addition, the record 
contains medical evidence indicating that the etiology of the 
veteran's tinnitus is the same as his service-connected 
tinnitus, i.e. due to in-service acoustic trauma.  In light 
of this evidence, the Board finds that the record is in 
relative equipoise as to whether the veteran's current 
tinnitus is of service origin.  Thus, service connection for 
tinnitus is warranted.


Entitlement to an initial compensable rating for bilateral 
hearing loss.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 . C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2006).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of  
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at  
issue, the present level of disability is of primary 
importance."

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as  
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006). 

Under VA regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2006).

These regulatory provisions also provide two circumstances 
under which alternative tables can be employed.  One is where 
the puretone thresholds in any four of the five frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels 
or greater.  The second was where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2006).  

Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that an initial compensable rating for 
bilateral hearing loss is not warranted.  

As set forth above, the April 2004 audiometric examination 
for compensation purposes showed that the veteran  had an 
average pure tone threshold of 45 decibels in the right ear, 
with speech discrimination of 96 percent correct.  He had an 
average pure tone threshold of 56.25 decibels in the left 
ear, with speech discrimination of 92 percent correct.  The 
only possible interpretation of this examination data is that 
the veteran's hearing loss is at level I in both ears, which 
equates to a zero percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  

Although it is unclear whether the October 1997 and August 
1999 private audiological examinations discussed above were 
prepared by a state-licensed audiologist using a controlled 
Maryland CNC speech discrimination test and a puretone 
audiometry, the Board has nonetheless carefully considered 
them.  These reports are uninterpreted, however.  In any 
event, it appears that these reports also indicate that the 
veteran's hearing would warrant a zero percent rating under 
38 C.F.R. § 4.85, Diagnostic  Code 6100.  

While the Board has reviewed the veteran's claims folder in 
its entirety, there is no other probative evidence of record 
showing that his hearing loss disability is more severe for 
compensation purposes than demonstrated on the April 2004 fee 
basis audiological evaluation discussed above.  Therefore, an 
initial compensable rating is not warranted under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86(b), but notes that the alternative tables are not for 
application.  As evidenced by the audiological test discussed 
above, the veteran does not exhibit puretone thresholds of 55 
or greater in any four of the five frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz, nor did he have puretone 
thresholds of 30 decibels or less at frequencies of 1,000 
Hertz and below, and 70 decibels or more at 2,000 Hertz.  See 
38 C.F.R. § 4.86 (2006).  Thus, a compensable rating for 
bilateral hearing loss is not warranted under 38 C.F.R. § 
4.86(b).  

In reaching this decision, the Board has also considered the 
contentions of the veteran to the effect that an increased 
rating is warranted because he has difficulty understanding 
conversations and must turn up his television to unreasonable 
volumes.  While the Board finds the veteran's statements to 
be credible, they do not provide sufficient evidence on which 
to award a higher rating for bilateral hearing loss.  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the numeric designations correlate to 
a noncompensable disability rating.

The Board has also considered whether an extraschedular 
rating is warranted with respect to the veteran's bilateral 
hearing loss.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  After reviewing 
the record, however, the Board finds that there is no basis 
for further action on this question.  Absent any argument or 
objective evidence that the veteran's hearing loss disability 
is productive of marked interference with employment, 
necessitates frequent periods of hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional,  referral for consideration of an extra-
schedular rating is not warranted.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In summary, based on a review of the entire record, the Board 
finds that the veteran's bilateral hearing loss does not rise 
to the level required for the assignment of an initial 
compensable rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


